

Exhibit 10.51
RESTRICTED STOCK UNIT AGREEMENT
UNDER AMENDED AND RESTATED
AON PLC 2011 INCENTIVE PLAN




This Restricted Stock Unit Agreement, including Appendices A and B attached
hereto (the “Agreement”), is entered into between Aon plc, a public limited
company incorporated under English law (the “Company”), and (the “Participant”).
The Company desires to grant the Participant restricted stock units (“RSUs”),
each RSU representing the right to receive a Class A Ordinary Share of the
Company (“Share”), $.01 par value per Share, to encourage the Participant to
remain in the service of the Company or its Subsidiaries or Affiliates, to
provide the Participant with an incentive to contribute to the financial
progress of the Company, and to encourage ownership of Shares by the
Participant. Capitalized terms used but not otherwise defined in the Agreement
shall have the meaning ascribed to such terms in the Amended and Restated Aon
plc 2011 Incentive Plan, as amended from time to time (the “Plan”).


NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties hereto agree as follows:
1.
Grant of Restricted Stock Units. The Company grants under the Plan an award of
RSUs on _______________ (the “Grant Date”). The Participant understands and
agrees that the Participant has no obligation to accept this award (as a
condition of employment or otherwise), and that the Participant’s decision to do
so by signing this Agreement, and thereby to accept all of the terms and
conditions of this Agreement, is the Participant’s knowing and voluntary choice
after having had a full and fair opportunity to consult with legal counsel (at
the Participant’s cost).



2.
Vesting of Restricted Stock Units. The RSUs will vest in accordance with the
schedule set forth in the Participant’s account. The Participant must access the
www.netbenefits.fidelity.com website and follow the instructions in order to
view the vesting schedule. Notwithstanding anything herein to the contrary, the
Committee may cause the RSUs to vest prior to the date(s) set forth in the
vesting schedule in order to satisfy any Tax-Related Items (as defined below)
that arise prior to the date of settlement of the RSUs, subject to the
limitations set forth in Section 3(d) of this Agreement.



3.
Tax Withholding Obligations. The Participant acknowledges that, regardless of
any action taken by the Company and/or the Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer: (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the grant of
RSUs, including, but not limited to, the grant, vesting or settlement of the
RSUs, the issuance of Shares upon settlement of the RSUs, the subsequent sale of
Shares acquired pursuant to such vesting/settlement and the receipt of any
dividends and/or dividend equivalents; and (b) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.



a)
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company or
the Employer, to satisfy all Tax-Related Items. In this regard, the Participant
authorizes the Company and/or the Employer, or their respective agents, at the
Company’s discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:



(i)
withholding from any wages or other cash compensation paid to the Participant by
the Company and/or the Employer; or

(ii)
withholding in Shares to be issued upon vesting/settlement of the RSUs; or

(iii)
withholding from the proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization without further consent); provided, however, that if



1



--------------------------------------------------------------------------------




the Participant is a Section 16 officer under the U.S. Securities Exchange Act
of 1934, the Committee shall establish the method of withholding from
alternatives (i) – (iii) herein.
b)
Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case, any over-withheld amount may be
refunded to the Participant in cash by the Company or the Employer (with no
entitlement to the equivalent Shares) or if not refunded, the Participant may
seek a refund from the local tax authorities. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
shall be deemed to have been issued the full number of Shares subject to the
vested RSUs, notwithstanding that a number of Shares are held back solely for
the purpose of paying the Tax-Related Items.



c)
Finally, the Participant shall pay to the Company and/or the Employer any amount
of Tax-Related Items that the Company and/or the Employer may be required to
withhold as a result of the Participant’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to
deliver the Shares or the proceeds of the sale of Shares if the Participant
fails to comply with the Participant’s obligations in connection with the
Tax-Related Items.



d)
Notwithstanding anything in this Section 3 to the contrary, to avoid a
prohibited distribution under Code Section 409A in the case of a Participant who
is subject to U.S. federal income tax (a “U.S. Taxpayer”), if Shares underlying
the RSUs will be withheld (or sold on the Participant’s behalf) to satisfy any
Tax-Related Items arising prior to the date of settlement of the RSUs for any
portion of the RSUs that is considered “nonqualified deferred compensation”
subject to Code Section 409A (“Deferred Compensation”), then the number of
Shares withheld (or sold on the Participant’s behalf) shall not exceed the
number of Shares that equals the liability for the Tax-Related Items.



4.
Nominal Value. At the time of settlement, this Award will be subject to the
Participant’s appropriate undertaking to pay to the Company a nominal value of
$.01 per share (as determined in the sole discretion of the Company, subject to
the provisions of the Company’s articles of association and the U.K. Companies
Act 2006, as amended from time to time), and such obligation may be satisfied by
the Participant in cash in any manner to be established by the Company in its
sole discretion, including but not limited to withholding from any wages or
other cash compensation paid to the Participant by the Company and/or the
Employer.



5.
Payment of Dividend Equivalents. The Participant is eligible to receive cash
payments equal to any cash dividends paid with respect to a corresponding number
of Shares. These payments shall be made on a quarterly basis, in a manner
prescribed by the Company, and as soon as administratively practicable after the
officially recorded dividend payment date. The Participant must be employed on
the dividend record date in order to be entitled to receive any dividend
equivalent payment. Notwithstanding the foregoing, Participants in Ireland and
Germany will receive an accumulated dividend equivalent payment in a lump sum
after the entire grant of RSUs is 100% vested.



6.
Effect of Termination of Employment.

a)
Voluntary termination (other than Retirement). In the event that the
Participant’s Termination Date occurs because of the Participant’s voluntary
termination that does not qualify as Retirement, the unvested portion of the RSU
will be forfeited.

b)
Termination due to death. In the event that the Participant’s Termination Date
occurs due to the Participant’s death, all unvested RSUs will be fully vested
immediately and the date of such termination will be considered a vesting date
for purposes of the settlement provisions of Section 8 hereof.

c)
Termination due to disability. In the event that the Participant’s Termination
Date occurs due to the Participant’s disability, all unvested RSUs will be fully
vested immediately and the date of such termination will be considered a vesting
date for purposes of the settlement provisions of Section 8 hereof. “Disability”
for purposes of this Agreement, shall mean disability pursuant to the standards
set forth in, or in circumstances where the Participant qualifies for receipt of
benefits under, the long-term disability plan of the Employer. In the absence of
such a



2



--------------------------------------------------------------------------------




plan, the Committee shall have exclusive discretion to determine whether a
Participant’s employment is terminated due to disability.
d)
Involuntary termination (other than for Cause) or Retirement. In the event that
the Participant’s Termination Date occurs as a result of the Participant’s
involuntary termination by the Company or Employer (other than for Cause) or the
Participant’s Retirement, the RSUs will continue to vest as if the Participant
remained employed through each of the vesting dates specified in the schedule
set forth in the Participant’s account. For purposes of this Agreement, “Retire”
or “Retirement” means a voluntary termination of employment on or after the
Participant’s 55th birthday for employees whose principal place of work is
outside of the European Union (“EU”). A Participant on secondment will be
subject to the vesting rule applicable to his or her home country. Participants
whose principal place of work is inside the EU shall not be eligible for
Retirement, and their voluntary termination at any age shall be treated in
accordance with Section 6(a). The Committee shall have exclusive discretion to
determine a Participant’s principal place of work for purposes of this Section
6(d).

e)
Termination for Cause. In the event that the Participant’s Termination Date
occurs because the Participant is terminated by the Company or Employer for
Cause, all unvested RSUs shall be forfeited. “Cause” shall mean the
Participant’s (i) performing a deliberate act of dishonesty, fraud, theft,
embezzlement, or misappropriation involving the Participant’s employment with
the Company, its Subsidiaries or Affiliates, or breach of the duty of loyalty to
the Company, its Subsidiaries or Affiliates; (ii) performing an act of race,
sex, national origin, religion, disability, or age-based discrimination which
after investigation, counsel to the Company reasonably concludes will result in
liability being imposed on the Company, its Subsidiaries, Affiliates and / or
the Participant; (iii) material violation of Company policies and procedures
including, but not limited to, the Aon Code of Business Conduct; (iv) material
noncompliance with any term of this Agreement or an employment agreement; or (v)
performing any criminal act resulting in a criminal felony charge brought
against the Participant or a criminal conviction of the Participant (other than
conviction of a minor traffic violation).



7.
Receipt by the Participant of the Prospectus. The Participant acknowledges
receipt of the Plan prospectus that contains the entire Plan and is incorporated
herein by reference. The Participant represents and warrants that the
Participant has read the Plan and agrees that all RSUs awarded under it shall be
subject to all of the terms and conditions of the Plan.



8.
Issuance of Shares. RSUs shall be converted to Shares as of the applicable
vesting date. Shares will be issued to the Participant as soon as practicable
(within 60 days) after the vesting date, subject to Sections 3 and 4 of this
Agreement. Notwithstanding the foregoing, for purposes of complying with Code
Section 409A, if the RSUs are considered Deferred Compensation, the Participant
is a U.S. Taxpayer and the Shares are to be settled in connection with a
termination of service, the Company and the Participant shall take all steps
necessary (including with regard to any post-termination services by the
Participant) to ensure that a termination contemplated under Section 6
constitutes a “separation from service” within the meaning of Code Section 409A.
In addition, if the RSUs are Deferred Compensation, the Participant is a U.S.
Taxpayer, the RSUs are payable in connection with the Participant’s separation
from service and the Participant is a “specified employee” within the meaning of
Code Section 409A on the date the Participant experiences a separation from
service, then the RSUs shall be settled on the first business day of the seventh
month following the Participant’s separation from service, or, if earlier, on
the date of the Participant’s death, solely to the extent such delayed payment
is required in order to avoid a prohibited distribution under Code Section 409A.



9.
Rights as Shareholder. The Participant shall not have voting or any other rights
as a shareholder of the Company with respect to the RSUs. Upon issuance of the
Shares pursuant to and in accordance with Section 8, the Participant will obtain
full voting and other rights as a shareholder of the Company.



10.
Incentive Repayment Policy. If the Participant has been designated and notified
by the board of directors of the Company that he or she is a reporting officer
for purposes of Section 16 of the U.S. Securities Exchange Act of 1934, the
Participant is subject to Aon’s Incentive Repayment Policy (the “Policy”). The
Policy provides that the Company will have the discretion to cancel or require
reimbursement to the Company of the long-term equity based incentive award set
forth in this Agreement if the grant or vesting was based on the achievement of
financial results that were subsequently restated. The Participant can obtain a
copy of the Policy from the Global Compensation team. If the Participant is
subject to the Policy, by accepting this Agreement, the Participant hereby
agrees and acknowledges that he or she will be bound by it.



11.
Other Provisions.



3



--------------------------------------------------------------------------------






a)
Plan Terms Take Precedence over Agreement Terms. RSUs are granted pursuant to
the Plan, the terms and conditions of which are incorporated into this Agreement
by reference. If there are any inconsistencies between the terms of this
Agreement and the Plan, the terms of the Plan will govern.

b)
Prior Agreement(s) Will Not Control. The Participant’s acceptance of this
Agreement will supersede provisions of any prior agreement that could be
construed as governing the terms of this grant.

c)
Code Section 409A. The RSUs and amounts payable thereunder are intended to be
exempt from or compliant with Code Section 409A and the U.S. Treasury
Regulations relating thereto so as not to subject the Participant to the payment
of additional taxes and interest under Code Section 409A or other adverse tax
consequences. In furtherance of this intent, the provisions of this Agreement
will be interpreted, operated, and administered in a manner consistent with
these intentions. The Committee may modify the terms of this Agreement and/or
the Plan, without the consent of the Participant, in the manner that the
Committee may determine to be necessary or advisable in order to comply with
Code Section 409A or to mitigate any additional tax, interest and/or penalties
or other adverse tax consequences that may apply under Code Section 409A if
compliance is not practical. This Section 11(c) does not create an obligation on
the part of the Company to modify the terms of this Agreement or the Plan and
does not guarantee that the RSUs or the delivery of Shares upon
vesting/settlement of the RSUs will not be subject to taxes, interest and
penalties or any other adverse tax consequences under Code Section 409A. Nothing
in this Agreement shall provide a basis for any person to take any action
against the Company or any of its Subsidiaries or Affiliates based on matters
covered by Code Section 409A, including the tax treatment of any amounts paid
under this Agreement, and neither the Company nor any of its Subsidiaries or
Affiliates will have any liability under any circumstances to the Participant or
any other party if the RSUs, the delivery of Shares upon vesting/settlement of
the RSUs or other payment or tax event hereunder that is intended to be exempt
from, or compliant with, Code Section 409A, is not so exempt or compliant or for
any action taken by the Committee with respect thereto. Further, settlement of
any portion of the RSUs that is Deferred Compensation may not be accelerated or
postponed except to the extent permitted by Code Section 409A.

d)
Restriction on Transfer. RSUs may not be sold, transferred, pledged, assigned,
or otherwise alienated at any time.

e)
Right of Employment. Grants of RSUs under the Plan and of this Agreement do not
confer upon the Participant any right to continue in the employ or service of
the Employer. This Agreement shall survive any termination of the Participant’s
employment for any or no reason.

f)
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

g)
Need to Accept Grant. The Participant acknowledges that this grant must be
accepted within ninety (90) days of the Grant Date in order to be eligible to
receive any benefits from this grant. If this grant is not accepted within the
ninety (90)-day period specified in the foregoing sentence, all benefits under
this grant may be forfeited, as determined in the sole discretion of the
Committee. To accept this grant, the Participant must access the
www.netbenefits.fidelity.com website and follow the instructions for acceptance.
If this grant was distributed to the Participant via mail, the Participant must
sign the Agreement and return it to the Company within ninety (90) days.

h)
Waiver; Section Headings. Waiver of any term or condition of this Agreement by
any party shall not be construed as a waiver of a subsequent breach or failure
of the same term or condition, or a waiver of any other term or condition of
this Agreement. Any waiver must be in writing. The Section headings in this
Agreement are for convenience only and are not to be used in interpreting this
Agreement.

i)
Severability. To the extent that the terms set forth in this Agreement or any
word, phrase, clause or sentence is found to be illegal or unenforceable by a
court of competent jurisdiction for any reason, such term, word, phrase, clause
or sentence shall be modified in such manner so as to afford the Company the
fullest protection commensurate with making this Agreement, as modified, legal
and enforceable under applicable laws. If, however, a court of competent
jurisdiction finds that any such term, word, phrase, clause or sentence cannot
be so modified and thus made enforceable, or otherwise declines for any reason
to do so, such term, word, phrase,



4



--------------------------------------------------------------------------------




clause or sentence shall be deemed severed from this Agreement and of no force
and effect, and the balance of this Agreement shall not be affected thereby, the
balance being construed as severable and independent.
j)
Governing Law. The validity, interpretation, instruction, performance,
enforcement and remedies of or relating to this Agreement, and the rights and
obligations of the parties hereunder, shall be governed by and construed in
accordance with the substantive internal laws of the State of Illinois, without
regard to the conflict of law principles, rules or statutes of any jurisdiction.
The foregoing provisions of this Section 11(j) shall apply irrespective of
whether the Participant is a party to or bound by another restrictive covenant
of any kind that may be governed by the laws of another jurisdiction (if any).

k)
Venue and Jurisdiction. Venue for any legal proceedings instituted related to
this Agreement shall be exclusively in the state and/or federal courts located
in Cook County, Illinois, and the Participant hereby knowingly, voluntarily and
irrevocably agrees, consents and submits to the exclusive jurisdiction and venue
of such courts within the State of Illinois. The Participant further hereby
knowingly, voluntarily and irrevocably waives, and agrees not to assert, any
objection, challenge or defense to such exclusive venue or jurisdiction
(including without limitation any defense of forum non conveniens), and further
agrees not to file any claim or action related to this Agreement in any other
jurisdiction or venue. The foregoing provisions of this Section 11(k) shall
apply irrespective of whether the Participant is a party to or bound by another
restrictive covenant of any kind that may provide for or permit venue or
jurisdiction with respect to such other restrictive covenant in any other court
or forum (if any).

l)
Notice. All notices given hereunder shall be in writing and, if intended for the
Company, shall be addressed to it or delivered to it at its principal office in
London, England to the attention of the General Counsel or its principal office
in Chicago, Illinois to the attention of the Chief Human Resources Officer. If
intended for the Participant, notices shall be delivered personally or shall be
addressed (if sent by mail) to the Participant’s then current residence address
as shown on the Company’s records, or to such other address as the Participant
directs in a notice to the Company. All notices shall be deemed to be given on
the date received at the address of the addressee or, if delivered personally,
on the date delivered.

m)
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon vesting/settlement of
the RSUs prior to the completion of any registration or qualification of the
Shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. The
Participant understands that the Company is under no obligation to register or
qualify the Shares with the SEC or any state or foreign securities commission or
to seek approval or clearance from any governmental authority for the issuance
or sale of the Shares. Further, the Participant agrees that the Company shall
have unilateral authority to amend the Plan and the Agreement without the
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of Shares.

n)
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the acquisition or sale of the
underlying Shares. The Participant should consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
and execution of this Agreement, before executing this Agreement or otherwise
taking any action at any time related to the Plan.

o)
Appendices. Notwithstanding any provision of this Agreement to the contrary, if
the Participant resides in a country outside the United States or is otherwise
subject to the laws of a country other than the United States, the RSUs shall be
subject to the terms and conditions set forth in Appendix A to this Agreement
and to any special terms and provisions as set forth in Appendix B for the
Participant’s country, if any. Moreover, if the Participant relocates to one of
the countries included in Appendix B, the special terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. Appendices A and B constitute part of this Agreement.



5



--------------------------------------------------------------------------------




p)
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the RSUs and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.



IN WITNESS WHEREOF, the parties have accepted this Agreement as of the date
hereof.


AON PLC
/S/ Gregory C. Case
                                                                  


Gregory C. Case
President and Chief Executive Officer    
    
________________________________________________                
RSU Recipient (Participant)                        Date


 




6

